Citation Nr: 1106562	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-11 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
posttraumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  

2.  Entitlement to an increased disability evaluation for 
irritable bowel syndrome, currently rated as 10 percent 
disabling.  

3.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss. 

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The Milwaukee, 
Wisconsin, RO has assumed jurisdiction of the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

As it relates to the claim of an increased evaluation for PTSD, 
the Board notes that the Veteran, in a December 2009 statement in 
support of claim, indicated that he was still receiving treatment 
for his PTSD from his VA physician.  He requested that this 
information be obtained and associated with the claims folder.  
The Veteran also noted that he had undergone neuropsychiatric 
testing as it related to his PTSD and indicated that the results 
did not appear to be of record.  He stated that it appeared that 
there was a gap in treatment records for the time period from 
December 2008 to February 2009 and requested that these records 
be obtained.  He further noted that he had not had a VA 
examination in years, which would provide current information 
with regard to his claim.  The Board notes that the last 
comprehensive VA examination afforded the Veteran occurred in 
September 2006, more than 4 years ago.  In his March 2009 
substantive appeal, the Veteran reported that his concentration 
and memory were becoming steadily worse.  

As it relates to the claim of an increased evaluation for 
irritable bowel syndrome, the Board notes that the last 
comprehensive VA examination afforded the Veteran occurred in 
October 2006, more than 4 years ago.  The Veteran has indicated 
on several occasions that the information reported in the 
examination was incorrect and that his irritable bowel symptoms 
made him sick at least two to five times per week.  He also 
reported that he had take a lot of medication and rest in bed 
when he was sick.  The Veteran's reports and the report of the 
examination appear to differ.  Moreover, the Veteran's reports 
can be taken as a possible demonstration of a worsening of his 
symptoms.  

As it relates to his claim for an increased evaluation for 
hearing loss, the Board notes that the last VA examination 
afforded the Veteran as it relates to his hearing loss occurred 
in October 2006.  Since the examination, the Veteran has 
indicated that he was having constant problems trying to hear 
people, especially when there was background noise.  

VA is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995). The veteran is competent to 
provide an opinion that his disability has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  As such, additional VA 
examinations to determine the extent of any current hearing loss 
disability, PTSD, and irritable bowel syndrome are warranted.

It also appears that the Veteran was involved in VA vocational 
rehabilitation training based upon a November 2008 interoffice e-
mail that is in the claims folder.  The vocational rehabilitation 
folder has not been associated with the claims file.  

As it relates to the Veteran's request to obtain additional VA 
treatment records concerning his recent PTSD treatment, his 
request that an additional search be performed to obtain any 
treatment records for the time period from December 2008 to 
February 2009, and the unassociated vocational rehabilitation 
claims folder, the Board notes that VA is deemed to have 
constructive knowledge of documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 
(1992).  If those documents predate a Board decision on appeal, 
are within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in contemplation of 
law, before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The Board notes that the TDIU issue is inextricably intertwined 
with the above described increased rating issues.  Thus, the 
Veteran's TDIU claim must be deferred pending the outcome of his 
other claims.  See Holland v. Brown, 6 Vet. App. 443 (1994).  The 
determination of disability ratings for each service-connected 
disability is an integral part of the evaluation of a TDIU claim.  
Moreover, in the case of a claim for TDIU, the duty to assist 
requires that VA obtain an examination which includes an opinion 
on what effect the veteran's service-connected disabilities have 
on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2010).


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the Veteran's treatment 
from the Madison and Middleton VAMCs from October 2009 to 
the present.  Also request that another search be performed 
to obtain copies of all treatment records of the Veteran 
from the above facilities from December 2008 to February 
2009.  If no additional treatment records are available for 
this time period, it should be so stated.  

2.  Obtain the Veteran's VA Vocational Rehabilitation and 
counseling folders and associate these documents with the 
claims folder.

3.  The Veteran should be afforded a VA psychiatric 
examination to determine the severity of his PTSD.  All 
appropriate tests and studies, including psychological 
testing, should be performed and all findings should be 
reported in detail.  If there are other psychiatric 
disorders found, in addition to PTSD, the examiner should 
reconcile the diagnoses and specify which symptoms are 
associated with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from one disorder or 
another, it should be so indicated.  The claims file should 
be made available to the examiner and the examiner should 
note such review in the report.  The examiner is requested 
to assign a numerical code under the Global Assessment of 
Functioning Scale (GAF) provided in the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) only as it 
relates to the Veteran's service-connected PTSD or other 
psychiatric disability that the examiner finds is related 
to PTSD.  It is imperative that the examiner include an 
explanation of the GAF score provided.  The examiner is 
also requested to indicate whether, without regard to the 
Veteran's age or the impact of any nonservice-connected 
disabilities, is it at least as likely as not (a 50 percent 
or greater probability) that the Veteran's service-
connected disabilities-PTSD, irritable bowel syndrome, 
tinnitus, diabetes mellitus, and bilateral hearing loss 
either alone or in the aggregate, preclude him from 
securing and following substantially gainful employment 
consistent with his education and occupational experience. 

4.  The Veteran should be afforded a VA audiological 
evaluation to determine the severity of his service-
connected bilateral hearing loss.  All indicated tests and 
studies should be performed and all findings must be 
reported in detail.  The claims folder should be made 
available to the examiner for review prior to the 
examination and the examiner should note such review.  The 
examiner is also requested to indicate whether, without 
regard to the Veteran's age or the impact of any 
nonservice-connected disabilities, is it at least as likely 
as not (a 50 percent or greater probability) that the 
Veteran's service-connected disabilities-PTSD, irritable 
bowel syndrome, tinnitus, diabetes mellitus, and bilateral 
hearing loss either alone or in the aggregate, preclude him 
from securing and following substantially gainful 
employment consistent with his education and occupational 
experience.

5.  Schedule the Veteran for a VA examination to determine 
the severity of his service-connected irritable bowel 
syndrome.  All necessary tests and studies should be 
performed and all findings must be reported in detail.  The 
claims folder should be made available to the examiner and 
the examiner should note such review in his report.  

The examiner should comment on the absence or presence of 
the following as well as the frequency of each if found: 
disturbances of bowel functioning, episodes of abdominal 
distress, diarrhea, and alternating diarrhea and 
constipation.  The examiner should also comment on the 
whether the impairment caused by the irritable bowel 
syndrome is mild, moderate, or severe in nature.  

The examiner is also requested to indicate whether, without 
regard to the Veteran's age or the impact of any 
nonservice-connected disabilities, is it at least as likely 
as not (a 50 percent or greater probability) that the 
Veteran's service-connected disabilities-PTSD, irritable 
bowel syndrome, tinnitus, diabetes mellitus, and bilateral 
hearing loss either alone or in the aggregate, preclude him 
from securing and following substantially gainful 
employment consistent with his education and occupational 
experience.

6.  Advise the Veteran in writing that it is his 
responsibility to report for the VA examinations, to 
cooperate with the development of his claim, and that the 
consequences for failure to report for a VA examination 
without good cause include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does 
not report for any ordered examination, obtain 
documentation that shows that notice scheduling the 
examination was sent to his last known address prior to the 
date of the examination, to include whether any notice that 
was sent was returned as undeliverable.

7.  To help avoid future remand, VA must ensure the 
required actions have been accomplished (to the extent 
possible) in compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient manner, 
undertake corrective action before the claims file is 
returned to the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After completing the requested actions, and any 
additional notification and/or development deemed 
warranted, readjudicate the remaining claims on appeal.  If 
any benefit sought remains denied, furnish the Veteran and 
his representative a supplemental statement of the case and 
afford them an opportunity to respond before the record is 
returned to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


